Citation Nr: 0634021	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for conjunctivitis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to April 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the claims 
file has since been transferred to the Chicago, Illinois RO 
following the veteran's move to that city.

Procedural history

The RO initially denied the veteran service connection for 
conjunctivitis in an unappealed March 1948 rating decision.  
The claim was subsequently reopened and denied in an 
unappealed June 1951 rating decision.  

The veteran's claim for service connection for a duodenal 
ulcer was initially denied by the RO in a July 1952 rating 
decision.  An unappealed rating decision dated in June 1974 
subsequently declined to reopen the claim on the basis that 
new and material evidence had not been submitted.  

In September 2000, the veteran again requested that his 
previously-denied service-connection claims for 
conjunctivitis and a duodenal ulcer be reopened.  
The November 2002 rating decision declined to do so on the 
basis that new and material evidence had not been received.  
The veteran perfected an appeal of that decision.

The veteran failed to report for a Board hearing which was 
scheduled to be conducted before a Veterans Law Judge at the 
RO in May 2006.  To the Board's knowledge, he has since made 
no request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2006) 
[failure to appear for a scheduled hearing is treated as a 
withdrawal of the claimant's request for a hearing].

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in July 2006.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Other matter 

Following the issuance of the statement of the case (SOC) in 
December 2003, additional VA outpatient treatment records 
dated in March 2005 were submitted directly to the Board 
without waiver of initial RO consideration of such evidence.

The Board cannot consider additional "pertinent" evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2006).  The 
regulation notes, however, that evidence is not "pertinent" 
"if it does not relate to or have a bearing on the appellate 
issues or issues."

In the instant case, the additional medical evidence 
submitted primarily concerns treatment for dementia and age-
related cognitive decline.  It is largely silent as to 
treatment for conjunctivitis and/or a duodenal ulcer.  As 
such, the Board does not believe that this evidence is 
pertinent, as that term is defined by 38 C.F.R. § 20.1304.  

Although these records note that the veteran takes milk of 
magnesia and was diagnosed with a duodenal ulcer and 
conjunctivitis in the remote past, the fact that the veteran 
has an ulcer and conjunctivitis is not in dispute.  As will 
be discussed in greater detail below, the outcome of the 
claims turns on the relationship between these diagnosed 
disabilities and the veteran's period of service.  The 
recently-submitted March 2005 VA treatment records do not 
address this key question and is therefore not "pertinent" 
under the provisions of 38 C.F.R. § 20.1304.  Remand of the 
case for consideration of this evidence is therefore not 
warranted and would only serve to unnecessarily delay final 
adjudication of the veteran's claims.  The Board is 
particularly cognizant of the veteran's request that his case 
be advanced on its docket.

FINDINGS OF FACT

1.  In an unappealed June 1951 rating decision, the RO 
reopened the veteran's previously-denied service-connection 
claim for conjunctivitis and denied it on the merits.

2.  Evidence submitted since the June 1951 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In an unappealed June 1974 rating decision, the RO 
declined to reopen the veteran's previously-denied service-
connection claim for a duodenal ulcer.

4.  Evidence submitted since the June 1974 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The June 1951 rating decision is final.  Evidence 
received since the June 1951 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for conjunctivitis is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2.  The June 1974 rating decision is final.  Evidence 
received since the June 1974 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for a duodenal ulcer is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
conjunctivitis and a duodenal ulcer.  He essentially contends 
that each disability had its genesis during his period of 
service.  Before addressing the merits of each claim, 
however, the Board must address the predicate issue of 
whether new and material evidence has been received to reopen 
the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted].

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2002 and May 2003 which were 
specifically intended to address the requirements of the 
VCAA.  The August 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service, or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Significantly, the May 2003 letter informed the veteran that 
"new and material evidence" was needed to reopen his 
previously-denied service-connection claims.  Specifically, 
the veteran was advised that to "qualify as 'new evidence,' 
it must be submitted to VA for the first time.  New evidence 
can be documents, statements from lay persons, medical 
reports, or other similar evidence.  Evidence that is 
cumulative and tends to reinforce a previously established 
point is NOT considered new" (emphasis in original).  The 
May 2003 letter also informed the veteran that to "qualify 
as 'material evidence,' the additional information must bear 
directly and substantially upon the issue for consideration" 
(emphasis in original).  This language complies with the 
recent holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As will be discussed in greater detail below, the veteran was 
previously denied service connection for conjunctivitis and a 
duodenal ulcer primarily because the medical evidence of 
record failed to show a causal relationship between these 
disabilities and military service.  By informing the veteran 
of the need to submit evidence of a "relationship between 
your current disability and an injury, disease, or event in 
service," the May 2003 VCAA letter specifically advised the 
veteran to provide information serving to fill the prior gap 
in the evidence.  See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2003 
VCAA letter, the veteran was informed that VA "will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2003 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  More specifically, the August 2002 
letter instructed the veteran to provide "the name of the 
person, agency, or company who has records that you think 
will help us decide your claim;" "the address of this 
person, agency, or company;" "the approximate time frame 
covered by the records;" and "the condition for which you 
were treated, in the case of medical records" (emphasis in 
original).  This letter also advised the veteran that if 
"there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to [VA], and 
we will request those records for you" (emphasis in 
original).  Alternatively, the veteran was given the option 
to "get these records yourself and send them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, although partial VCAA notice was arguably 
provided by way of the August 2002 VCAA letter.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the August 2002 and 
May 2003 VCAA letters.  His claims were then readjudicated in 
the December 2003 SOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VCAA notice(s).  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's finding 
discussed below that new and material evidence has not been 
received to reopen the veteran's previously-denied service-
connection claims.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of a reopened claim and the subsequent grant of 
service connection.  The veteran's claims are not being 
reopened because of the lack of evidence regarding element 
(3), the relationship between his disabilities and period of 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  In any event, the veteran was 
provided with a March 2006 letter from the RO which notified 
him of the evidence needed to substantiate the highest 
possible rating and earliest possible effective date.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Although VA's duty to assist does not attach unless the claim 
is reopened, the Board notes that the RO has obtained the 
veteran's service medical records, extensive VA treatment 
records, and records from various private hospitals and 
physicians.  Neither the veteran nor his representative has 
identified any outstanding records that have not been 
obtained.

The Board therefore concludes that all relevant data has been 
obtained and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  As noted in the 
Introduction, the veteran failed without explanation to 
report to a Board hearing scheduled in May 2006.  He has not 
requested a hearing since that time.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
peptic ulcers, when such are manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the Agency of Original Jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally-disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly-submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in September 2000, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2000), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  However, 
there must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).]

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for conjunctivitis.

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of the veteran's previously-denied claim of 
entitlement to service connection for conjunctivitis, it must 
first determine whether the veteran has submitted new and 
material evidence with respect to that claim after the last 
final denial.  In this case, the last final denial is the 
unappealed June 1951 rating decision.

The "old" evidence

At the time of the June 1951 rating decision, the evidence of 
record included the veteran's service medical records and May 
1951 treatment records from the Wills Eye Hospital.  Service 
medical records reveal that the veteran received extensive 
treatment for acute conjunctivitis from August 1943 to 
November 1943.  Following this initial course of treatment, 
the service medical records are pertinently negative for 
additional treatment for conjunctivitis or any other eye 
disability.  On separation from service, the veteran's eyes 
were found to be within normal limits with the exception of 
myopic astigmatism.

Records from the Wills Eye Hospital reflect treatment for 
subacute conjunctivitis in May 1951.  These records, however, 
fail to mention the prior in-service treatment for 
conjunctivitis and contain no statement which would serve to 
etiologically relate the veteran's then-current 
conjunctivitis to his period of active duty.

The June 1951 rating decision reopened the claim and denied 
it on the merits.  The RO essentially determined that, 
although there was a current diagnosis of conjunctivitis and 
evidence of an acute attack of conjunctivitis a number of 
years earlier, there was no competent medical evidence 
causally relating the two.

The veteran was notified of that decision by letter from the 
RO dated June 19, 1951.  He did not appeal.

The additionally-submitted evidence

The evidence added to the record since the June 1951 rating 
decision consists of additional treatment records from the 
Wills Eye Hospital, extensive VA treatment records, and 
various other medical records.  This evidence will be 
analyzed below.

Analysis

In essence, the June 1951 rating decision denied the 
veteran's claim because the third Hickson element (medical 
nexus) had not been met.  That decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
As explained above, the veteran's service-connection claim 
for conjunctivitis may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
June 1951) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran's conjunctivitis is related to his period of service.  
See 38 C.F.R. § 3.156 (2000).

For reasons explained immediately below, although the 
additionally-submitted evidence may be considered "new" in 
that it was not of record at the time of the June 1951 rating 
decision, it is not "material."  

The recently received records from the Wills Eye Hospital, 
like those of record in 1951, likewise reflect current 
treatment for nonspecific conjunctivitis, but contain no 
suggestion that such condition is related to the veteran's 
military service.

The additionally received VA treatment records are negative 
for treatment or diagnosis of conjunctivitis.  The only eye 
disability reflected in these records is cataracts, for which 
surgery was performed in April 2000.  These records, 
moreover, contain no indication that the veteran's cataracts 
(or any other eye condition) are related to his period of 
active duty.  

In essence, these records serve to re-establish a fact which 
was known in June 1951 and which was not in dispute, namely 
that the veteran has conjunctivitis.  Because they contain no 
statement or other indication which would serve to relate the 
veteran's current conjunctivitis diagnosis to his period of 
service, they are not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  Therefore, the additional VA treatment 
records and records from Wills Eye Hospital are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The remainder of the additional medical records do not 
mention conjunctivitis or any other eye disability and 
therefore are not material. 

The veteran and his representative have also submitted 
various statements alleging that the veteran's conjunctivitis 
is related to service.  Such statements are reiterative of 
similar contentions he raised in the past, and are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, it is well established that as lay persons without 
medical training, the veteran and his representative are not 
competent to render an opinion on medical matters, such as 
the etiology of the veteran's conjunctivitis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Furthermore, in Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Thus, the evidence submitted after June 1951 continues to 
show a current diagnosis of conjunctivitis; however, Hickson 
element (1) had previously been satisfied, and that element 
was not in dispute.  The record still does not show a nexus 
between the veteran's military service and his current 
diagnosis of conjunctivitis, critical element (3).  As 
explained above, this element was lacking at the time of the 
June 1951 decision.  The additionally-received evidence does 
not address this missing element, and thus is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for conjunctivitis is 
unsuccessful.  The recently-submitted evidence is not new and 
material, the claim of service connection for conjunctivitis 
is not reopened, and the benefit sought on appeal remains 
denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.

The last final denial regarding the duodenal ulcer issue is 
the unappealed June 1974 rating decision.  That decision 
declined to reopen the veteran's previously-denied service-
connection claim for a duodenal ulcer on the ground that new 
and material evidence had not been submitted.

The "old" evidence

At the time of the June 1974 rating decision, the evidence of 
record included the veteran's service medical records, VA 
treatment records, records from the Philadelphia Naval 
Hospital, the University of Pennsylvania Hospital, and Dr. 
V.D.  

The veteran's service medical records reflect the veteran's 
sporadic complaints of stomach pain from October 1944 to 
January 1945.  Such complaints apparently did not lead to an 
actual diagnosis of an ulcer or any other specific 
gastrointestinal ailment.  On separation from service, the 
abdominal viscera were found to be within normal limits.

Post-service treatment records, including those from the 
Philadelphia Naval Hospital, the Philadelphia VA Medical 
Center (VAMC), the University of Pennsylvania Hospital, and 
Dr. V.D. reflect the veteran's regular complaints of 
abdominal distress, and include diagnoses of a peptic ulcer 
beginning in May 1947, over two years following the veteran's 
discharge from active duty.  Surgery to repair gastric 
perforations caused by the ulcer was performed in March 1952.  
None of these records contains any statement or other 
indication that the veteran's ulcer condition was causally 
related to his period of service, to include his in-service 
complaints of stomach pain.  

As noted above, the June 1974 rating decision declined to 
reopen the claim on the ground that new and material evidence 
had not been received.  That decision (like the July 1952 
rating decision before it) essentially found that, although 
there was evidence of complaints of stomach pain in service, 
as well as a diagnosis of a peptic/duodenal ulcer several 
years later, there was no competent medical evidence causally 
relating the two.

The veteran was notified of that decision by letter from the 
RO dated July 2, 1974.  He did not appeal.

The additionally-submitted evidence

The evidence added to the record since the June 1974 rating 
decision consists of extensive VA treatment records, 
additional treatment records from the University of 
Pennsylvania Hospital, a statement from Dr. E.C., and 
employment records from Uniroyal.  This evidence will be 
analyzed below.

Analysis

As with the conjunctivitis claim, the veteran was previously 
denied service connection for a duodenal ulcer because of the 
lack of competent medical evidence serving to relate his 
ulcer to his period of service.  Therefore, in considering 
whether the claim should be reopened, the Board's inquiry 
will be directed to the question of whether any additionally 
received (i.e., after June 1974) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's ulcer is related to his period 
of service.  See 38 C.F.R. § 3.156 (2000).

All of the additionally received medical records referred to 
above note continued treatment for a duodenal ulcer with 
accompanying complaints of abdominal pain.  As with the 
recently-submitted records concerning conjunctivitis, these 
records serve merely to re-establish a fact which was known 
in June 1974 and which was not in dispute, namely that the 
veteran has a peptic/duodenal ulcer.  These records, however, 
contain no statement or other indication which would serve to 
relate the veteran's ulcer to his period of service.  As 
such, they are not material and are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  See Cornele and Mintz, supra.  

The veteran and his representative have also submitted 
various statements alleging that the veteran's 
gastrointestinal maladies are related to service.  Again, 
such statements are reiterative of similar contentions he 
raised in the past, and are therefore not new.  See Reid, 
supra.  Moreover, as noted above, as lay persons without 
medical training, the veteran and his representative are not 
competent to render an opinion on medical matters, such as 
the etiology of the veteran's duodenal ulcer.  See Espiritu, 
supra; see also Routen, supra [holding that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108"].

Thus, the resolution of both the veteran's claims is 
identical.  The evidence submitted after June 1974 continues 
to show a current diagnosis of a peptic-duodenal ulcer; 
however, Hickson element (1) had previously been satisfied, 
and that element was not in dispute.  The record still does 
not show a nexus between the veteran's military service and 
ulcer, element (3).  As explained above, this element was 
lacking at the time of the June 1974 decision.  The 
additionally-received evidence does not address this missing 
element, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. 
§ 3.156 (2006); see also Boyer, supra.  

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a duodenal ulcer is 
unsuccessful.  The recently-submitted evidence is not new and 
material, the claim of service connection for a duodenal 
ulcer is not reopened, and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran development of his claim in the absence of 
a reopened claim.  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  At the very least, this should include an opinion or 
opinions from a competent medical professional which serve to 
link the claimed disabilities with the symptoms which 
occurred during the veteran's World war II service.


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for conjunctivitis.  
The claim is not reopened and remains denied.

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a duodenal ulcer.  The 
claim is not reopened and remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


